Citation Nr: 0736622	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-29 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
February 1971 to January 1978.  The veteran had subsequent 
service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In that rating decision, the RO denied 
service connection for left ear hearing loss, sinusitis, 
PTSD, diverticulitis, emphysema, and service connection for 
"Agent Orange."  The veteran filed a notice of disagreement 
to this rating decision.  The RO issued a July 2005 statement 
of the case regarding these six issues, and the veteran filed 
a timely substantive appeal as to all six issues.

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims file.  At the time of this 
hearing, the veteran filed a statement in which he withdrew 
from appeal the claims for service connection for 
diverticulitis, emphysema, and the claim based on Agent 
Orange exposure.  Thus, these three claims are not on appeal.  
See 38 C.F.R. § 20.204.  In addition, at the time of the 
hearing, the veteran and his representative discussed 
evidence that the veteran would submit subsequent to the 
hearing.  The record was held open for 60 days to allow for 
the submission of this evidence, but the veteran has not 
submitted any evidence within 60 days.  See 38 C.F.R. 
§ 20.709.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Available service medical records do not indicate that 
the veteran had a left ear hearing disability as defined by 
VA regulations; there is no medical evidence that indicates 
that the veteran has a current left ear hearing disability.

3.  There is no competent evidence of record that indicates 
that the veteran has a current sinusitis disability.

4.  There is no competent evidence of record that indicates 
that the veteran has PTSD.


CONCLUSIONS OF LAW

1.  Service connection for left ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385, 3.655 (2007).

2.  Service connection for sinusitis is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  The RO issued the 
veteran a November 2003 VCAA notification letter.  This 
notice fulfilled the provisions of 38 U.S.C.A. § 5103(a).  
The veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claims; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  

The veteran was informed that VA needed evidence from the 
veteran showing that sinusitis existed from the time of 
service to the present time.  He was also informed that VA 
needed recent medical reports showing findings, diagnosis and 
treatment of PTSD and left ear hearing loss.  The RO noted 
that the veteran had not listed any history of post-service 
treatment for these two disabilities, and the RO wanted to 
ensure that the veteran had not overlooked any important 
evidence.  Regarding PTSD, the veteran was also directed to 
complete an enclosed questionnaire, send reports from private 
physicians who treated the veteran for PTSD since discharge, 
and to furnish the dates of VA or Vet Center treatment.  The 
veteran was informed of when and where to send this 
additional evidence.  After review of the contents of the 
November 2003 letter, the Board finds that it substantially 
satisfies the requirement that the veteran be informed to 
provide any evidence in his possession that pertains to the 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Dingess requirements, while the November 
2003 letter failed to provide notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the claims on appeal, such failure is harmless because, 
as will be explained below in greater detail, the 
preponderance of the evidence is against the veteran's 
claims.  Thus, any questions as to the appropriate disability 
ratings or effective dates to be assigned are moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the November 2003 letter was 
issued before the April 2004 rating decision which denied the 
benefits sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
The Board notes that the claims file does not include all of 
the veteran's service medical records.  The Board is aware 
that, where service medical records are missing, VA has a 
heightened duty to assist a claimant in developing his claim. 
 This duty includes the search for alternate medical records, 
as well as an increased obligation on the Board's part to 
explain its findings and conclusions, and carefully consider 
the benefit- of-the-doubt rule.  See Pruitt v. Derwinski, 2 
Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, it obligates the Board to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In this regard, the Board notes, that in a November 2006 
memorandum, the RO made a formal finding that service medical 
records were unavailable.  This letter documents the RO's 
attempts to obtain additional service medical records and the 
RO's finding that further attempts to obtain these records 
would be futile.  Previously, in April 2006, the RO had sent 
the veteran a letter informing him of the missing records and 
to please submit military medical records in his possession.  
He was also informed that he may submit documents that could 
substitute for the service medical records, including 
statements from military medical personnel and "buddy" 
certificates of affidavits.  The veteran did not submit any 
evidence subsequent to this letter.  At the August 2007 Board 
hearing, the representative indicated that the veteran had 
located service medical records, but that his car was stolen 
with the records inside the car.

The record contains private medical records.  In addition to 
these private medical records, the veteran indicated that he 
had received treatment at a Methodist hospital.  The RO made 
a request for records from this hospital in November 2003, 
and when there was no response, made an additional request in 
January 2004.  The Board finds that VA made reasonable 
efforts to obtain records from this hospital.  See 38 C.F.R. 
§ 3.159(c)(1).  Further, as noted above, the Board held the 
record open for 60 days for the veteran to submit additional 
evidence.  This 60 day period has elapsed, but he has not 
submitted any evidence.

The veteran was scheduled for a VA audiological examination 
in February 2006.  The record indicates that he was sent 
notice of this examination but failed to report.  The veteran 
did not provide a reason for missing this examination.  The 
claim for left ear hearing loss, therefore, will be 
adjudicated based on the evidence of record.  See 38 C.F.R. 
§ 3.655.

The Board notes that the veteran was not scheduled for VA 
examinations regarding the claims for service connection for 
sinusitis or PTSD.  VA must provide a VA examination where 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
this case, there is not competent evidence of record that the 
veteran has PTSD, and there is not competent evidence that 
the veteran currently has sinusitis.  Thus, the Board finds 
that a remand to obtain VA examinations regarding these 
disabilities is not required.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Legal Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain conditions, including an organic disease of the 
nervous system, e.g., sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a year after service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131.  Presumptive periods, however, do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102. 



Factual Background and Analysis 
Left Ear Hearing Loss

The veteran contends that he has left ear hearing loss 
attributable to service.  In his testimony before the Board, 
the veteran noted that he worked in aviation units while in 
the service.  While he was given ear protection, he noted 
that sometimes he did not wear the protection because there 
was not time to put on the ear protection.

Upon separation from service, in January 1978, the veteran 
had a medical examination that included audiometric testing.  
That testing showed puretone thresholds in the left ear, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
5
5
5
--
5

The Board notes that there was no audiometric reading taken 
at 3000 Hertz.

The record also includes a March 1979 report of medical 
examination.  This examination was performed when the veteran 
was in the United States Army Reserve.  This testing showed 
puretone thresholds in the left ear, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
LEFT
15
10
15
--
15

The Board notes that there was no audiometric reading taken 
at 3000 Hertz.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels (dB) or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

The Court has indicated that the threshold for normal hearing 
is between 0 and 20 decibels and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  When audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.

The claims file does not include any medical evidence 
indicating treatment of hearing loss.  The veteran was 
scheduled for a February 2006 VA audiological examination, 
which would have provided evidence regarding whether the 
veteran has a current left ear hearing disability related to 
service, but the veteran failed to report for this 
examination.  See 38 C.F.R. § 3.655.

The Board finds that the veteran does not have a left ear 
disability related to service.  In coming to this finding, 
the Board relies on the lack of evidence of a current 
disability and lack of evidence that the veteran had a 
disability at the time he was separated from service.  The 
Board notes that the audiometric testing performed at the 
time of separation from service indicated that the veteran 
had normal hearing in the left ear.  There is no current 
medical evidence indicating that the veteran has a left ear 
hearing disability as defined by VA regulations.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Although the veteran contends that he has a left ear 
disability related to service, the veteran has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for entitlement to service connection for 
left ear hearing loss must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Sinusitis

In the veteran's Board hearing testimony, he contended that 
he first began experiencing sinusitis while in Alaska, during 
service.  He noted that he sought treatment for it.  He noted 
when he would travel away from Alaska he would have a 
constant "cold."  He noted that he was given medication, 
including antibiotics, and doctors talked to him about a 
sinus operation.

He noted that he still experienced these infections and that 
he went to doctors for treatment.  He indicated that he could 
get records of this treatment.  As noted, the representative 
asked for the record to be held open for 60 days in order 
that these records may be obtained and submitted.  The record 
was held open, but the veteran did not submit any records.

As noted, the claims file does not contain complete service 
medical records.  There is no record of the veteran being 
diagnosed as having sinusitis during service, but such 
documentation could be among the missing records.  The record 
does contain, however, a January 1978 report of medical 
history, completed at the time of the veteran's discharge 
from active service.  The veteran marked that he had a 
history of ear, nose, or throat trouble and chronic or 
frequent colds, but marked that he did not have a history of 
sinusitis.  The medical professional adding notes to this 
record indicated that the veteran also had chest pains and a 
cough, and questioned whether the veteran had hay fever.  
This medical professional also noted episodes of an upper 
respiratory infection.  No current disability was documented 
in the medical examination that was completed at this time.  

In the March 1979 report of medical examination, which was 
completed when the veteran was in the United States Army 
Reserve, a medical professional indicated that the veteran's 
tonsils were prominent but not infected.  In the report of 
medical history the veteran completed at this time, the 
veteran continued to note that he had a history of chronic or 
frequent colds, but also noted that he had a history of 
sinusitis.  The medical professional adding notes to this 
record indicated that the veteran had possible chronic 
sinusitis, and added the word "cold" above this notation.  
This medical professional documented that the veteran's used 
antihistamines and decongestants all year.  

There are no other post-active service medical documentation 
of the veteran's treatment for or diagnosis of sinusitis.  
The veteran has indicated that such records exist, but he has 
not submitted them, and as documented above, VA has satisfied 
its duty to assist the veteran in obtaining these records.

The Board finds that the veteran does not have sinusitis 
attributable to service.  The Board first notes that while 
the veteran is competent to describe symptoms, such as 
congestion, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render 
the specific diagnosis of sinusitis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Further, the Board notes that the veteran indicated that he 
did not have a history of sinusitis when he was separated 
from active service.  Although he indicated such a history 
while in the reserves, the evidence must indicate that he 
incurred sinusitis while on ACDUTRA.  There is no such 
evidence.  The medical professional who added notes to the 
March 1979 report of medical history indicated that the 
veteran had possible sinusitis, and did not make a confirmed 
diagnosis of sinusitis.

In coming to the finding that the veteran does not have 
sinusitis attributable to service, thus, the Board relies on 
the lack of evidence of a current disability and lack of 
evidence that the veteran had a sinusitis disability at the 
time he was separated from active service.  There is no 
competent (medical) evidence that the veteran has sinusitis.  
In the absence of proof of a present disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for entitlement to service connection for 
sinusitis  must be denied. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).



PTSD

In his testimony before the Board, the veteran contended that 
he had PTSD due to a stressor experienced during service.  He 
specifically noted that he was on two to three flights where 
he witnessed wounded infantry.  He also stated that he "did 
a lot of fighting in Vietnam."  The veteran did not receive 
any medals, however, that show that the veteran engaged in 
combat.

In testimony, the veteran stated that his wife has noticed 
that he has a lot of anger.  He also noted that he has awoke 
to find that he had hit or choked his wife.  He was unsure if 
this was due to nightmares he was experiencing.  At the time 
of the August 2007 Board hearing, the veteran indicated that 
he was seeking to start psychiatric treatment but had not had 
any treatment.  He noted that he was scheduled for 
psychiatric treatment within 60 days of the hearing, and 
indicated that he would submit evidence from this treatment 
during the 60 days period the Board held the record open.  
The veteran has not submitted any evidence.

The veteran has not indicated that he sought treatment for 
any psychiatric disabilities during service, and there is no 
evidence that he sought such treatment.  In the report of 
medical history completed upon his discharge from active 
service, in January 1978, the veteran noted a history of 
depression or excessive worry, and a history of nervous 
trouble of any sort.  The medical professional adding notes 
to this record did not indicate that the veteran had any 
psychiatric disability.  In the report of medical history 
completed in March 1979, while in the United States Army 
Reserve, however, he indicated that he did not have a history 
of depression or excessive worry, or nervous trouble of any 
sort.

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  38 C.F.R. § 4.125(a) 
provides that if the diagnosis of a mental disorder does not 
conform to the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM- IV) or is 
not supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

As noted, the evidence of record does not confirm that the 
veteran engaged in combat.  Further, the veteran's claimed 
stressor is not based on being in combat, but rather based on 
seeing wounded soldiers.  Thus, his stressor would need to be 
collaborated.  In this case, however, the Board finds that 
further consideration of the veteran's claimed stressor is 
not necessary, as there is no medical evidence that the 
veteran has been diagnosed as having PTSD.  The claims folder 
lacks post-service evidence of treatment for any psychiatric 
disability.  

Thus, the Board finds that service connection for PTSD is not 
warranted as there is no competent evidence that the veteran 
currently has the disability.  The veteran is not competent 
to diagnosis PTSD.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
veteran's claim for entitlement to service connection for 
PTSD must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


